Exhibit 10.1
UNILIFE CORPORATION
ARBN 141 042 757
2010 SHARE PURCHASE PLAN TERMS AND
CONDITIONS

 

 



--------------------------------------------------------------------------------



 



Unilife Corporation 2010 Share Purchase Plan
The Unilife Corporation 2010 Share Purchase Plan (SPP) being offered by Unilife
Corporation (Unilife or the Company) provides Eligible Shareholders (refer to 2
below) with the opportunity to purchase additional new CHESS Depositary
Interests (CDIs) in the Company without incurring brokerage and other
transaction costs.
The Company has recently issued [insert amount] CDIs and [insert amount] free
attaching unlisted options to sophisticated and professional investors in
Australia to raise approximately A$23.1 million (Placement) at an issue price of
A$0.85. The Company now wishes to extend an offer under the SPP to existing
shareholders to allow them to acquire CDIs at the same issue price of A$0.85.
Details of the offer and how to participate are set out below.

1.   What is the timetable for the SPP?

The key dates for the SPP are set out below:

      Date   Event
 
   
26 November 2010
  Record date for SPP
 
   
29 November 2010
  Announcement of SPP
 
   
6 December 2010
  SPP Opening Date
 
   
22 December 2010
  SPP Closing Date
 
   
31 December 2010
  Allotment Date
 
   
5 January 2011
  Despatch of holding statements

      *   Note: All times referred to are Australian Western Standard Time

The Company reserves the right to change the Closing Date or the proposed
allotment date at any time by making an announcement to the ASX. The Company
also reserves the right to terminate the SPP at any time prior to the issue of
CDIs pursuant to the SPP. If the Company terminates the SPP, it will refund
application monies (without interest).

2.   Who is an Eligible Shareholder?

Registered holders of CDIs or shares of common stock in the Company at 5.00pm
Sydney time on Friday 26 November 2010 (Record Date) having a registered address
in either Australia or New Zealand are eligible to participate in the SPP
(Eligible Shareholders).
The Company has determined that the SPP may only be accepted by residents of
Australia and New Zealand. This is due to regulations restricting the SPP offer
to persons in places in which it is lawful and practical for the Company to
offer and issue CDIs under the SPP, in the reasonable opinion of the Company. In
particular, it would be unlawful and impracticable to extend the SPP to
shareholders in the US without issuing a prospectus. To the extent that you hold
CDIs on behalf of another person resident outside Australia or New Zealand, it
is your responsibility to ensure that acceptance of the offer complies with all
applicable laws.

 

 



--------------------------------------------------------------------------------



 



3.   Participation by single holders

If you are an Eligible Shareholder and you have received more than one offer
under the SPP (for example, because you hold more than one shareholding under
separate share accounts), you may not apply for more than 17,647 CDIs under the
SPP. This is because the maximum amount that may be raised by law under a share
purchase plan from each eligible holder in any 12 month period is A$15,000. By
applying for CDIs under the SPP, you certify that you have not exceeded this
limit. The Company reserves the right to reject any application for CDIs where
it believes there has not been compliance with this requirement.

4.   Participation by joint holders

If two or more persons are recorded in the register of members as jointly
holding CDIs, they will be taken to be a single registered holder for the
purposes of the SPP. Joint holders are only entitled to participate in the SPP
in respect of that single holding.

5.   Participation on behalf of beneficial owners by custodians, trustees or
nominees

If you are a custodian, trustee or nominee within the definition of “custodian”
in ASIC Class Order CO 09/425 (Custodian) and you hold CDIs on behalf of one or
more persons (each a Participating Beneficiary), you may not apply for CDIs
totalling more than A$15,000 in any 12 month period unless, on application, you
verify the following in writing (Custodian Certificate):

(a)   that you hold CDIs on behalf of one or more Participating Beneficiaries
who have instructed you to apply for Unilife CDIs on their behalf under the SPP;
  (b)   that another custodian (Downstream Custodian) holds beneficial interests
in Unilife’s CDIs and that you hold the CDIs to which those beneficial interests
relate on behalf of a Downstream Custodian or another custodian and they have
instructed you to apply for Unilife CDIs;   (c)   the number of Participating
Beneficiaries;   (d)   the name and address of each Participating Beneficiary
for whom you are applying for CDIs;   (e)   the number of Unilife CDIs that you
hold on behalf of each Participating Beneficiary or the number of CDIs to which
the beneficial interest held by the Downstream Custodian relates (as
applicable);   (f)   the number or dollar amount of CDIs which each
Participating Beneficiary has instructed you or the Downstream Custodian (as
applicable) to apply for on their behalf;   (g)   that the application price for
the CDIs that you or the Downstream Custodian have applied for on behalf of a
Participating Beneficiary, and any other CDIs in the class applied for on their
behalf under a similar arrangement in the previous 12 months (excluding CDIs
applied for but not issued), does not exceed A$15,000;   (h)   where you hold
CDIs on behalf of a Participating Beneficiary indirectly, through one or more
interposed custodians, the name and address of each interposed custodian;   (i)
  that a copy of the SPP offer has been given to each Participating Beneficiary;
and   (j)   any such additional or varied information as might be required under
any more specific ASIC relief that might be granted to Unilife in relation to
the SPP.

For the purposes of ASIC Class Order CO 09/425 you are a “custodian” if you are
a registered holder that:

(a)   holds an Australian financial services licence that:

  (i)   covers the provision of a “custodial or depository service” (as defined
in section 766E of the Corporations Act); or

  (ii)   includes a condition requiring the holder to comply with ASIC
Class Order CO 02/294; or

 

 



--------------------------------------------------------------------------------



 



(b)   is exempt under:

  (i)   paragraph 7.6.01(1)(k) of the Corporations Regulations 2001; or

  (ii)   under ASIC Class Order CO 05/1270 to the extent that it relates to ASIC
Class Order CO 03/184 or under section 911A(2)(h) of the Corporations Act,

from the requirement to hold an Australian financial services licence for the
provision of a custodial or depository service.

(c)   is a trustee of a self-managed superannuation fund or superannuation
master trust (as defined in ASIC Class Order 09/425).

(d)   are the responsible entity of an IDPS-like scheme (as defined in ASIC
Class Order 02/296).

(e)   are the registered holder of CDIs and are noted on Unilife’s register of
members as holding CDIs on account of another person.

If you hold CDIs as a trustee, custodian or nominee for another person, but are
not a Custodian as defined above, you cannot participate for beneficiaries in
the manner described above. In this case, the rules for multiple single holdings
(above) apply.
Custodians who wish to apply on behalf of more than one Participating
Beneficiary should contact Computershare Investor Services Pty Limited on
[insert details].

6.   Are Eligible Shareholders required to participate in the SPP?

No. Participation in the SPP is entirely optional. The offer to acquire CDIs
under the SPP is not a recommendation to acquire securities or financial product
advice.
Before deciding on whether to participate in the SPP, you should consider the
Company’s latest financial statements and recent announcements to ASX (ASX code:
UNS) (http://www.asx.com.au) as well as the publicly available information about
Unilife disclosed to the Securities and Exchange Commission (www.sec.gov) and,
if you are in any doubt, consult your independent financial and taxation
advisers.

7.   What are the CDIs being offered under the SPP?

The securities to be issued under the SPP are CDIs (each representing an
interest in one-sixth of a share of common stock in Unilife). CDIs issued under
the SPP will rank equally in all respects with the CDIs of Unilife on issue as
at the date of their allotment, carrying the same voting rights, dividend rights
and other entitlements.

8.   What is the issue price?

The issue price for each CDI under the SPP is A$0.85. This price is the same
price at which CDIs were offered under the recent Placement and is approximately
[insert amount] lower than the volume weighted average market price of the
Company’s CDIs as traded on ASX over the last 5 days on which sales in the
Company’s CDIs were recorded before the SPP was announced on 29 November 2010.
You should note that the CDI price may rise or fall between the date of this
offer and the date when CDIs are allotted and issued to you under the SPP. This
means that the price you pay per CDI pursuant to this offer may be either higher
or lower than the CDI price at the time of the offer or at the time the CDIs are
issued and allotted to you under the SPP.

 

 



--------------------------------------------------------------------------------



 



9.   Will I receive options attaching to my CDIs?

No. ASIC regulations do not permit the Company to issue unlisted options under a
SPP without a prospectus.

10.   How much can you invest under the SPP?

Eligible Shareholders may apply under one of the alternatives below:

•   1,500 CDIs at an aggregate purchase price of A$1,275.00;   •   6,000 CDIs at
an aggregate purchase price of A$5,100.00;   •   12,000 CDIs at an aggregate
purchase price of A$12,000.00; or   •   17,647 CDIs at an aggregate purchase
price of A$14,999.95.

The offer under the SPP needs to comply with the limit in ASIC Class Order CO
09/425. Under this class order, Eligible Shareholders may only acquire a maximum
of A$15,000 worth of CDIs under a share purchase plan in any 12-month period.
This means that Eligible Shareholders must not acquire more than A$15,000 worth
of CDIs, in aggregate, under this SPP. These limitations apply even if you
receive more than one Application Form or if you hold CDIs in more than one
capacity, e.g. if you are both a sole and joint holder of CDIs as described
above.

11.   Applications may be scaled back

The maximum number of CDIs to be issued under the SPP is intended to be
8,235,294 (raising up to A$7 million). If subscriptions under the SPP exceed
A$7 million, the Company may scale back applications received under the SPP. If
applications are scaled back, any excess application monies will be refunded
without interest.
However, if applications are received for in excess of A$7 million, the Board
retains the discretion to issue more than 8,235,294 CDIs to satisfy all or part
of such applications, subject to the maximum number of CDIs which Unilife is
permitted to issue under the NASDAQ Listing Rules without shareholder approval
for the issue (ie, not more than 20% of Unilife’s current issued capital when
aggregated with the CDIs which Unilife issued under the Placement).

12.   How do I apply for CDIs under the SPP?

You may apply for CDIs by:

•   completing the enclosed SPP Application Form and returning it together with
your cheque, bank draft or money order drawn on an Australian bank and in
Australian dollars to the Company’s Share Registry in accordance with the
instructions on the Application Form; or

•   by making a BPAY® payment using the customer reference number shown on your
Application Form, in which case you do not need to return your Application Form.

Please do not forward cash. Receipts for payment will not be issued.
Applications must be received by 5.00pm (Australian Western Standard Time) on 22
December 2010.
Applications and payments under the SPP may not be withdrawn once they have been
received by Unilife. Application money will not bear interest as against Unilife
under any circumstances.
Please read the enclosed SPP Application Form for further details of how to
apply for CDIs under the SPP.

 

 



--------------------------------------------------------------------------------



 



If you apply to participate in the SPP by submitting a BPAY® payment or
completing and returning the Application Form, you will be deemed to have
represented on behalf of each person on whose account you are acting that:

(a)   you are an Eligible Shareholder;   (b)   you understand and agree that the
offer and sale to you of the CDIs under the SPP has not been and will not be
registered under the United States Securities Act of 1933 (US Securities Act) or
the laws of any state or other jurisdiction in the United States but rather the
issue of the CDIs under the SPP will be made in reliance on an exemption from
registration contained in Regulation S under the US Securities Act for offers
and sales made outside of the US. Therefore, you agree that (i) you may not and
will not offer, sell, pledge, transfer or otherwise dispose of any CDIs in the
United States or for the account or benefit of a US person (as defined in
Regulation S of the US Securities Act) (US Person) unless and until the CDIs are
registered under the US Securities Act (which you acknowledge Unilife has no
obligation to do) or offered, sold, pledged, transferred or otherwise disposed
of in a transaction exempt from, or not subject to, the registration
requirements of the US Securities Act or the laws of any state or other
jurisdiction in the United States; and (ii) you may not and will not engage in
hedging transactions involving the CDIs unless in compliance with the US
Securities Act;   (c)   at the time you submit your SPP Application Form to the
Company and at the time of allotment of the CDIs you are and will be (i) outside
the United States and (ii) not a US Person and are not and will not be acquiring
the CDIs on behalf of or for the account of or benefit of, a US Person;   (d)  
in order to ensure that US Persons do not purchase any CDIs issued to you under
the SPP, a number of procedures governing the trading and clearing of CDIs will
be implemented, including the application to CDIs of the status of Foreign
Ownership Restriction (FOR) securities under the ASX Settlement Operating Rules
and the addition of the notation “FOR US” to the CDI description on ASX trading
screens and elsewhere, which will inform the market of the prohibition on US
Persons acquiring CDIs (see paragraphs 18-24 below);   (e)   you acknowledge
that the CDIs have not, and will not be, registered under the Securities Act or
the securities laws of any state or other jurisdictions in the United States, or
in any other jurisdiction outside Australia or New Zealand, and accordingly, the
CDIs may not be offered, sold or otherwise transferred except in accordance with
an available exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws; and   (f)   you have not and will not send any materials
relating to the SPP to any person in the United States or that is, or is acting
for the account or benefit of, a US Person.

By accepting an offer to acquire CDIs under the SPP, you agree to be bound by
these SPP Terms and Conditions and by Unilife’s Certificate of Incorporation and
By-laws.

13.   Can the offer under the SPP be transferred to a third party?

No. The offer is non-renounceable and cannot be transferred to any other person.

14.   Is the SPP underwritten?

No, the SPP will not be underwritten.

 

 



--------------------------------------------------------------------------------



 



15.   Certification by Eligible Shareholders

By submitting the Application Form (together with a cheque, bank draft or money
order) or making a BPAY® payment, you certify that the aggregate of the
application price paid by you for:

(a)   the CDIs the subject of such Application Form; and   (b)   any other CDIs
applied for by you, or which you have instructed a Custodian to acquire on your
behalf, under the SPP or any similar offer by the Company in the 12 months prior
to the date of issue under the SPP,

does not exceed A$15,000, unless you are applying as a Custodian on behalf of
one or more Participating Beneficiaries.
The A$15,000 limit applies irrespective of the number of CDIs you hold on the
Record Date. Unilife reserves the right, and in certain circumstances may be
required by ASIC Class Order CO 09/425 or other conditions, to reject any
application for CDIs under the SPP to the extent it considers, or is reasonably
satisfied, that the application (whether alone or in conjunction with other
applications) does not comply with these requirements.

16.   Will I receive notification of my allotment?

Yes. You will be sent a holding statement or confirmation of allotment on or
around 5 January 2011.

17.   When can I sell CDIs purchased under the SPP?

CDIs issued under the SPP may be sold or transferred on ASX (subject to the
restrictions set out in 18 — 24 below) at any time after quotation, which is
expected to commence on or around 31 December 2010.

18.   What transfer restrictions will apply to CDIs issued under the SPP?

The SPP is being made available to Eligible Shareholders in reliance on the
exemption from registration contained in Regulation S of the US Securities Act
for offers of securities which are made outside the US.
As a condition to relying on the Regulation S exemption, the CDIs which will be
issued under the SPP will be ‘restricted securities’ under Rule 144 of the US
Securities Act. This means that you will not be able to sell the CDIs issued to
you under the SPP into the US or to a US person for a period of six months after
the date of allotment (ie, for a period of six months after 31 December 2010)
unless the re-sale of the securities is registered under the US Securities Act
or an exemption is available.

19.   How will the transfer restrictions on CDIs issued under the SPP be
enforced?

To enforce the transfer restrictions set out in 17 above, the Company has
requested that all of its CDIs bear a “FOR US” designation on ASX. This
designation effectively automatically prevents any CDIs from being sold on ASX
to US Persons. However, you will still be able to freely transfer your CDIs on
ASX to any person other than a US Person.

20.   How long will the “FOR US” designation remain in place?

The “FOR US” designation will remain in place until six months after the date of
allotment of the CDIs under the SPP, which is expected to occur on or around 31
December 2010.

 

 



--------------------------------------------------------------------------------



 



21.   When will I be able to sell my CDIs to US Persons on ASX?

You will be able to freely trade the CDIs you acquire under the SPP on ASX to US
Persons once the FOR US designation has been removed which is expected to occur
on or around 30 June 2011 (being six months after the date of allotment of CDIs
under the SPP).

22.   Can I convert CDIs acquired under the SPP into shares of common stock and
sell them on NASDAQ during the restriction period?

No. If you choose to convert the CDIs you acquire under the SPP into shares of
common stock in Unilife at any time prior to the removal of the FOR US
restriction (as outlined in 18 above), you will receive restricted shares of
common stock which will not be tradable on NASDAQ until the six month transfer
restriction expires.

23.   Will the FOR US designation impact my existing CDIs?

Yes, the FOR US designation will be imposed on all of the Company’s CDIs with
effect from the date of allotment of the CDIs issued under the Placement (ie, 3
December 2010). This means that the Company’s CDIs will continue to be able to
be traded on ASX but that US Persons will not be able to acquire the CDIs on ASX
for the six month restriction period.

24.   Will I be able to convert my existing CDIs into shares of common stock and
trade on NASDAQ if I apply for CDIs under the SPP?

Yes. You will be able to convert CDIs which you acquired prior to 3
December 2010 (being the date on which the FOR US designation will be placed on
the Company’s CDIs) into common stock and trade the shares on NASDAQ, provided
that you provide certain representations and warranties to the Company in the
conversion form to the effect that the CDIs you are electing to convert are CDIs
which you acquired prior to 3 December 2010.

25.   Foreign securities restrictions

As noted above, the SPP is only being extended to shareholders with a registered
address in Australia or New Zealand. This document (and the accompanying
Application Form) does not constitute an offer of securities in Unilife in any
jurisdiction in which such an offer would be illegal.
To the extent that a shareholder holds CDIs on behalf of another person resident
outside Australia or New Zealand, it is that shareholder’s responsibility to
ensure that any acceptance complies with all applicable foreign laws.
Neither this document nor the Application Form constitutes an offer of
securities in the United States or to, or for the account or benefit of any US
person.
The CDIs to be issued under this SPP have not been and will not be registered
under the US Securities Act or the securities laws of any state or other
jurisdiction of the United States.
In order to comply with relevant securities laws, the CDIs to be issued under
this SPP may not be offered to shareholders located in the “United States” or to
shareholders who are, or who are acting for the account or benefit of, “US.
persons”. As used herein, the terms “United States” and “US persons” are as
defined in Regulation S under the Securities Act.
Because of these legal restrictions, you must not send copies of the SPP Terms
and Conditions or any other material relating to the SPP to any person resident
in the United States or any person who is, or is acting for the account or
benefit of, “US persons”.
Consistent with the warranties contained in these SPP Terms and Conditions and
the accompanying Application Form, you may not submit any completed Application
Forms for any person resident in the United States or who is, or is acting for
the account or benefit of, “U.S. persons”. Failure to comply with these
restrictions may result in violations of applicable securities laws.

 

 



--------------------------------------------------------------------------------



 



26.   Class Order compliance

This offer of securities under the SPP is made in accordance with ASIC
Class Order CO 09/425 which grants relief from the requirement to prepare a
prospectus for the offer of the CDIs under the SPP.

27.   Withdrawal, suspension, termination, anomalies and disputes

Unilife reserves the right to waive strict compliance with any provision of
these terms and conditions, to amend or vary these terms and conditions and to
suspend or terminate the SPP at any time. Any such amendment, variation,
suspension or termination will be binding on all Eligible Shareholders even
where Unilife does not notify you of that event. Unilife may make determinations
in any manner it thinks fit, including in relation to any difficulties,
anomalies or disputes which may arise in connection with or by reason of the
operation of the SPP, whether generally or in relation to any participant or
application. Any determinations by Unilife will be conclusive and binding on all
Eligible Shareholders and other persons to whom the determination relates.

28.   Governing law

This offer is governed by the law in force in New South Wales. By accepting this
offer, you submit to the non-exclusive jurisdiction of the courts of New South
Wales.

29.   Contact us

If you have any further queries in relation to the SPP, please contact the
Company’s Share Registry, Computershare Investor Services Pty Limited, on
[insert details] between the hours of 8:30am and 5:30pm (Australian Western
Standard Time) or call the Unilife Shareholder Information Line on [insert
details] (in Australia) or +61 [insert details] (from outside Australia).

 

 